Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/14/2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application (CN201720694341.2) as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, with respect to claim 1, the “embedding pillars respectively arranged at four corners of an outer side of each cabinet unit” must be shown or the feature(s) canceled from the claim(s). The drawings so the L-shaped corner protectors (21) at the four corners of each cabinet unit, not the pillars (22) which are at the sides of the cabinet units.  No new matter should be entered. Thus that section of claim 1 should recite “each connecting device comprises L-shaped corner protectors and embedding pillars, the L-shaped corner protectors arranged at four corners of an outer side of each cabinet unit,”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 2, it’s unclear if the inserting plate is embedded in the embedding groove along with the embedding pillars or if the inserting plates are embedded in the grooves that the pillars are not occupying. With respect to the drawings, the inserting 
With respect to claim 5, it is unclear which opening is being referred to since there is an opening at the front end (claim 4) and an opening at the rear end (claim 5). With respect to claims 13 and 14, it is unclear if the opening in the limitation “a side of the locking cover away from the opening” is referring to the opening of claims 4 or 5 or the opening of the limiting member in claims 13/14.  Claim 11 is rejected for being dependent on claim 2. With respect to claim 10, it’s unclear as to what “an integral whole formed by all the cabinet units” means. 

Allowable Subject Matter
Claims 1, 3, 4, 6-9, 12, 15 and 16 are allowed. (However correction regarding drawing objection above is required)
Claims 2, 5, 10, 11, 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637